TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00133-CV



                                  Leonard Robles, Appellant

                                                v.

                             Dianna Martinez-Robles, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-FM-06-003332, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Leonard Robles has filed an unopposed motion to dismiss this appeal. We

grant Robles’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: July 11, 2014